 

Exhibit 10.4

 



FIRST AMENDMENT TO

 

DISTRIBUTION AND LICENSE AGREEMENT

 

The undersigned, Angionetics Inc., a Delaware corporation (“Angionetics”) and a
wholly-owned subsidiary of Gene Biotherapeutics, Inc., and Shanxi Taxus
Pharmaceuticals Co., Ltd., a China-based company (“Licensee”), desire to amend,
as of April 14, 2020, the Distribution and License Agreement, dated as of April
10, 2020 (the “D&L Agreement”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings set forth in the D&L Agreement.

 

1. Amendments.

 

(a) A new Section 4.8 is added at the end of Article 4 of the D&L Agreement as
follows:

 

“4.8 Actions Prior to the Effective Date. Prior to the Effective Date,
Angionetics will cooperate with Licensee in activities described in this Section
4.8. Any activities conducted under this Section 4.8, although occurring prior
the Effective Date remain subject to all terms of this Agreement, including
without limitation Section 4.4, Section 4.5 and Section 8:

 

(a) Angionetics will provide Licensee with proprietary analytical and biological
assay methodologies and specifications required to assist Licensee in its
efforts to develop a lyophilized form of the Product, and grants Licensee the
right to use such methodologies and specifications solely for the purpose of
developing a lyophilized form of the Product. All laboratory work related to the
development of a lyophilized form of the Product will be conducted in China and
funded by Licensee. All intellectual property rights relating to a lyophilized
form of the Product developed by Licensee, including the right to prosecute for
Patent protection mainland China or in the Territory, to the extent required to
manufacture Product in mainland China and commercialize Product in the Territory
in the Field shall belong to Licensee. All other such Patents and other
intellectual property rights shall belong to Angionetics and be deemed
Angionetics IP Rights under this Agreement. Notwithstanding the foregoing and
any Patent that Licensee may secure, each of Angionetics, any other China-based
licensee and their respective affiliates, shall have the right to use the
intellectual property rights manufacture the Product, or have the produce
manufactured, in mainland China without any obligation to obtain any approval
of, nor pay a share of the proceeds to, Licensee and Licensee hereby waives any
right it may have under the laws of any jurisdiction to require such approval or
accounting.”

 

(b) Angionetics will assist Licensee with Licensee’s filing of an IND relating
to Generx with the CFDA based on information currently available to Angionetics.
Licensee will provide Angionetics with a copy of any filing or correspondence
before it is submitted to the CFDA and will not submit any filing or
correspondence without Angionetics’ prior consent, which will not be
unreasonably withheld or delayed. Each of Angionetics and any other China-based
licensee, at their request, will be identified as co-sponsors of the
application.”

 

 -1- 

 

  

(b) Section 10.1 of the D&L Agreement is hereby deleted in its entirety and the
following is substituted in its place:

 

“10.1 Term. Except as provided in Section 4.8, this Agreement shall commence on
the Effective Date, and unless terminated earlier as provided in this Article
10, shall continue in perpetuity unless terminated as set forth herein.”

 

2. Conflict. In the event of any conflict between this First Amendment to
Distribution and License Agreement, the terms of this Amendment shall prevail.

 

3. References to the Agreement. From and after the date hereof, all references
to the D&L Agreement contained in the D&L Agreement and each other agreement
entered into in connection therewith shall be deemed to be references to the D&L
Agreement after giving effect to this Amendment.

 

4. No Other Amendments. The parties hereby acknowledge and agree that this
Amendment constitutes an amendment to the D&L Agreement in accordance with
Section 15.4 thereof. Except as specifically amended by this Amendment, all
other terms and provisions of the D&L Agreement shall remain in full force and
effect in accordance with its terms.

 

5. Further Assurances. The parties shall do such further acts and things, and
execute and deliver such additional conveyances, assignments, agreements and
instruments, as may be reasonably requested in connection with the
administration and enforcement of this Amendment and to permit the exercise
thereof in compliance with any laws.

 

6. Notices. All notices, demands and requests of any kind to be delivered to any
party in connection with this Amendment shall be delivered in accordance with
the notice provisions contained in the D&L Agreement.

 

7. Captions. The captions of the Sections of this Amendment are solely for
convenient reference and shall not be deemed to affect the meaning or
interpretation of any Section hereof.

 

8. Counterparts. This Amendment may be executed and delivered by different
parties hereto in separate counterparts, and delivered by means of facsimile
transmission or other electronic transmission, each of which when so executed
and delivered shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

 

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

10. Entire Agreement. Except as otherwise expressly set forth herein, this
Amendment and the D&L Agreement embody the complete agreement and understanding
among the Parties with respect to the subject matter hereof and thereof and
supersede and preempt any prior understandings, agreements or representations by
or among the Parties, written or oral, which may have related to the subject
matter hereof or thereof in any way.

 

[remainder of page intentionally blank; signature page follows]

 

 -2- 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Distribution and License Agreement to be duly executed as of the date first
above written.

 

  ANGIONETICS, INC.         By: /s/ Christopher Reinhard   Name:     Title:  

 

  SHANXI TAXUS PHARMACEUTICALS CO., LTD.         By: /s/ Ziajue
Zhang                                    Name:     Title:  

 

 -3- 

 

 

 

 

 

